DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/146,212 filed on 01/11/2021 is presented for examination. Claim 1 is pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moellenberg et al. (US 2019/0326774) in view of Sigamani et al. (US 2013/0082662), (Hereinafter, Sigamani) further in view of Gharabegian (US 2019/0360230). 
With respect to claim 1, Moellenberg et al. (hereinafter, Moellenberg) discloses a system, comprising: a power storage device (Fig. 1a, 106; para. # 28); a PCB layer (Para. # 0019, 0040); a photovoltaic cell arranged over the PCB layer (Para. # 0028); and a controller (102) electrically coupled to the power stage circuit through the PCB layer (Para. 0028) and configured to: measure a power output from the photovoltaic array (Para. # 0065); operate the power determining that the power output does not exceed a threshold power output (Para. # 0043 and 0057); and in response to determining that the power out exceeds the threshold power output (Par. # 0043, 0010: MPPT: maximum power-point tracking): calculate a maximum power point of the photovoltaic array Par. # 0063, 0010: MPPT: maximum power-point tracking); 

    PNG
    media_image1.png
    622
    792
    media_image1.png
    Greyscale

in response to determining that the maximum power point is consistent with a first lighting condition (Para. # 0010, 0063); output gate control signals to the power circuit at a first frequency, and second lighting condition with higher frequency than the first one (Para. # 0064: variable parameters are monitored, such as frequency of the PV, battery state of discharge, loads: hors of light used, etc.).
MOELLENBERG, however, does not expressly disclose a power conversion circuit comprising a power stage circuit and a flexible PCB (print circuit board).
Sigamani discloses, on the other hand, a power conversion circuit comprising a power stage circuit (see Para. # 0031 and 0032: a photovoltaic array supplies an input voltage and an input current to an input of a power converter. The power converter includes an output for providing an output voltage to a load. The power converter includes a switch Q1 coupled between the input and the output. A controller is configured to control operation of the switch Q1 using a control signal C. C is a function of the input voltage, the input current and a variable K).
MOELLENBERG and Sigamani are analogous art because they are from the same field of endeavor namely Portable solar power management and photovoltaic power converters and Maximum power point tracking. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a photovoltaic power converter to the portable solar power management system of MOELLENBERG in view of the teachings of Sigamani for the benefit of providing input power regulation due to the closed loop of maximum power point Tracking (MPPT). The solar power or PV arrays are coupled to the output load through the power converter so that the output power is regulated/controlled as desired.
But, both references do not expressly disclose about the PCB being flexible.
Gharabegian, however, discloses a flexible circuit board (Para. # 134).
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a photovoltaic power converter to the portable solar power management system of MOELLENBERG in view of the teachings of Sigamani and replace the PCB of MOELLENBERG with a flexible PCB further in view of the teachings of Gharabegian so that the printed circuit board can easily fit into any curvilinear design electronics to effective control the required circuitries.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859